Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17710005 filed March 31, 2022.
Claims 1-20 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on May 18, 2021 (China 202110541065.7).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated March 31, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Devoy et al. (US Publication 20220191594A1).
	Regarding claim 1, Devoy teaches a method for displaying data, comprising: 
displaying a resource interface on an interface displaying a collection entrance of a data resource in response to a trigger operation performed on the collection entrance, the collection entrance comprising a user interface component configured to be triggered (FIG. 5 is an example 500 illustrating a shopping interface 502 associated with a live stream event ... user has selected to open the shopping interface 504, for instance, by selecting the shopping interface icon from the user input area 412 show above with respect to FIG. 4)([0062]; Figures 4 and 5 - displaying a resource shopping interface on an interface displaying a selectable shopping entrance icon is shown); and 
displaying a target data resource in a target state on the resource interface, the target data resource being a collected data resource (The interface 402 may also include ... a status indictor area 410 ... The status indictor area 410 may be configured to display a status of the event (e.g., live or previously recorded) and, for instance, a number of viewers)([0061]; Figure 5 – displaying collected data (e.g. number of viewers) is shown).
Regarding claim 2, Devoy teaches the method for displaying data according to claim 1, wherein displaying the resource interface on the interface displaying the collection entrance in response to the trigger operation performed on the collection entrance comprises: 
displaying the resource interface on a list interface displaying the collection entrance in response to the trigger operation performed on the collection entrance, the list interface comprising at least one object arranged in a list (In the current example 500, a viewing or consuming user has selected to open the shopping interface 504, for instance, by selecting the shopping interface icon from the user input area 412 … The shopping interface 504 may display a list of the items)([0062-0063]).
Regarding claim 3, Devoy teaches the method for displaying data according to claim 1, wherein the collection entrance is a control (the shopping interface icon)([0062]; a selectable icon is a control); and 
wherein displaying the resource interface in response to the trigger operation performed on the collection entrance comprises: 
displaying the resource interface in response to the trigger operation performed on the control (The user input area 412 may also allow the user to open a shopping interface ... by selecting the shopping interface icon from the user input area 412)([0061-0062]).
Regarding claim 4, Devoy teaches the method for displaying data according to claim 1, further comprising displaying the collection entrance in response to at least one of: 
an access operation performed on a multimedia interface; 
the access operation performed on the multimedia interface, and staying on the multimedia interface for a first time duration; and 
the access operation performed on the multimedia interface during a target time period (a viewing or consuming user has selected to open the shopping interface 504, for instance, by selecting the shopping interface icon from the user input area 412)([0062]; a user selection is an access operation on a live stream interface).
Regarding claim 6, Devoy teaches the method for displaying data according to claim 1, further comprising: 
displaying a data resource corresponding to an account logged on by a terminal while the terminal is in a logged on state (The interface 402 may also include a comments area 406 ...  The comments area 406 may present a feed of comments received from the users 102(1)-102(n) associated with the live stream event)([0061]; Figure 4 – displaying data resources (e.g. comments) of users logged in and watching a live stream is shown).
Regarding claim 7, Devoy teaches the method for displaying data according to claim 1, further comprising stopping displaying the collection entrance in response to at least one of: 
a display time duration of the collection entrance exceeding; 
the data resource being collected; and 
a closing operation of the collection entrance (FIG. 9 is an example 900 illustrating an event summary interface 902 ... provide a summary of a viewing user's interactions with the live stream event once the event has ended)([0068]; the shopping entrance icon is no longer displayed at the end of a stream).
Regarding device claims 8-11 and 13-14, the claims generally correspond to method claims 1-4 and 6-7, and recite similar features in device form; therefore, the claims are rejected under similar rational. 
Regarding non-transitory computer-readable storage medium claims 15-18 and 20, the claims generally correspond to method claims 1-4 and 6, and recite similar features in non-transitory computer-readable storage medium form; therefore, the claims are rejected under similar rational. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Devoy and further in view of Qu et la. (US Publication 20180124477A1).
Regarding claim 5, Devoy teaches the method applied above, wherein the collection entrance is displayed as an icon (the shopping interface icon ... show above with respect to FIG. 4)([0062]). Devoy differs from the claim in that Devoy fails to teach the icon is displayed in a form of an animation. However, displaying an icon in an animation form is taught by Qu (the broadcaster can configure various appearance options ... an animation associated with the call-to-action element)([0078]). The examiner notes Devoy and Qu teach a method for displaying user interface elements during a live stream. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Devoy to include the displaying of Qu such that the method displays an animated shopping entrance icon. One would be motivated to make such a combination to provide the advantage of presenting an enticing and visually appeasing icon.
Regarding device claim 12, the claim generally correspond to method claim 5, and recite similar features in device form; therefore, the claim is rejected under similar rational. 
Regarding non-transitory computer-readable storage medium claim 19, the claim generally correspond to method claim 5, and recite similar features in non-transitory computer-readable storage medium form; therefore, the claim is rejected under similar rational. 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for displaying elements in a video stream.
8307392B2
9668002B1
9883249B2
9973819B1
10021458B1
10440436B1
11037206B2
20080288974A1
20200128286A1
20220239988A1
20220337898A1
WO2016154149A1
WO2018121477A1
CN109547819A
CN110830810A
CN112465594A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145